


Exhibit 10.2

Lease Agreement




Aquentium, Inc. agrees to rent eight thousand square feet (8,000) square feet of
office and manufacturing space located at 5188 Western Way Perris, CA 92571 from
Sani-Dri, Inc.




The building is a commercial office and warehouse consisting of one level.

Office space includes: Reception area, two offices.







Term:

October 1, 2009 – September 20, 2010

Rate: .50 per square foot




Term:

October 1, 2010 – September 30, 2010

Rate: .60 per square foot




Term:

October 1, 2010 – May 2011

Rate: .75 per square foot







By:

Aquentium, Inc.




/s/ Mark Taggatz     

Mark Taggatz, President







By:

Sani-Dri, Inc.




/s/ Sherry Wilson

Sherry Wilson, President



